829 So.2d 328 (2002)
Robert HARRIS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D01-3073.
District Court of Appeal of Florida, Third District.
October 30, 2002.
Robert Harris, in proper person.
Robert A. Butterworth, Attorney General, for appellee.
Before SCHWARTZ, C.J., and RAMIREZ, J., and NESBITT, Senior Judge.
*329 PER CURIAM.
We affirm the denial of Robert Harris' petition as untimely filed. Even though Harris labeled his petition as one for writ of error coram nobis, all of his allegations pertain to ineffective assistance of counsel in connection with pleas entered on December 8, 1980, and March 21, 1987. The proper pleading which Harris should have filed was a motion under rule 3.850, Florida Rules of Criminal Procedure. The trial court, therefore, properly denied the petition as untimely. See Fla. R.Crim. P. 3.850(b).
Affirmed.